



Exhibit 10.3


TRI POINTE GROUP, INC.
2013 LONG-TERM INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
PRE-TAX EARNINGS PERFORMANCE MEASUREMENT
(COMPANY/DIVISION PRESIDENTS FORM for 2020)


TRI Pointe Group, Inc., a Delaware corporation (the “Company”), hereby grants to
[NAME] (the “Holder”) as of [DATE] (the “Grant Date”), pursuant to the terms and
conditions of the TRI Pointe Group, Inc. Amended and Restated 2013 Long-Term
Incentive Plan, as amended (the “Plan”), an award of performance-based
restricted stock units (the “Award” and the restricted stock units granted
pursuant to this Agreement, the “Award Units”) with respect to a maximum of
[###] shares (with [###] shares referred to as the “Target Award”) of the
Company’s Common Stock, par value $0.01 per share (“Common Stock”), upon and
subject to the restrictions, terms, and conditions set forth in the Plan and
this agreement (the “Agreement”). Capitalized terms used in this Agreement and
not defined herein or set forth in Attachment A have the respective meanings
given to them in the Plan.
1.Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company, or by approving
this Agreement by electronic means in a manner that has been approved by the
Company.
2.Rights as a Stockholder. Each Award Unit shall represent the Holder’s right to
receive one share of the Company’s Common Stock if and to the extent that such
Award Unit becomes vested pursuant to the terms and conditions of this Agreement
and the Plan. The Holder shall not be entitled to any privileges of ownership
with respect to the shares of Common Stock subject to the Award unless and
until, and only to the extent, such shares become vested pursuant to Section 3
hereof and the Holder becomes a stockholder of record with respect to such
shares. As of each date on which the Company pays a cash dividend to record
owners of shares of Common Stock (a “Dividend Date”), then the number of Award
Units and shares subject to the Award shall increase by (i) the product of the
total number of shares subject to the Award immediately prior to such Dividend
Date multiplied by the dollar amount of the cash dividend paid per share of
Common Stock by the Company on such Dividend Date, divided by (ii) the Fair
Market Value of a share of Common Stock on such Dividend Date. Any such
additional Award Units and shares shall be subject to the same restrictions,
vesting conditions, and payment terms set forth herein as the Award Units and
shares to which they relate.
3.Performance Period and Vesting.
3.1.    Performance-Based Vesting Conditions. The Award granted pursuant to this
Agreement shall constitute a Performance Award (as defined in the Plan). Except
as otherwise provided in this Section 3, if and to the extent that all or a
portion of the Award (as determined in accordance with the provisions of
Attachment B) shall vest on the Vesting Date as a result of the Organizational
Unit satisfying the Performance Measures set forth in Attachment B to this
Agreement over the Performance Period, the Holder shall become vested in the
Award Units, or the applicable portion thereof, if any, on the Vesting Date,
provided that the Holder does not incur a Separation from Service before the
Vesting Date. As used herein, (i) the term “Performance Period” shall mean the
three-year period beginning on [DATE] and ending on [DATE] and (ii) the term
“Vesting Date” shall mean [DATE].
3.2.    Reserved
3.3.    Separation from Service; Change in Position; Failure to Satisfy
Performance Measures.
3.3.1.    Except as otherwise provided in the Plan and this Agreement, if the
Holder incurs a Separation from Service before the Vesting Date for any reason,
then the entire Award shall be immediately forfeited by the Holder for no
consideration and cancelled, effective as of the date of the Holder’s Separation
from Service.





--------------------------------------------------------------------------------




3.3.2.    Notwithstanding anything in the Plan to the contrary, in the event
that the Holder ceases to serve in the position the Holder has with the
Organizational Unit on the Grant Date due to the Holder assuming or being
appointed to another position with the Organizational Unit, the Company, any
Subsidiary or any affiliate of the Company at any time before the Vesting Date,
the Holder shall cease to earn any additional portion of the Award from and
after the date of such cessation and, subject to the Holder not incurring a
Separation from Service prior to the Vesting Date, shall, on the Vesting Date,
only be eligible to earn a pro-rated portion of the Award Units that would have
otherwise vested based upon actual performance through the last day of the
Performance Period. Such pro-rated portion of the Award Units will be determined
by multiplying the number of Award Units that would have otherwise vested by a
fraction the numerator of which is the number of days in the Performance Period
that elapsed prior to the date the Holder ceases to serve in the position the
Holder has with the Organizational Unit on the Grant Date and the denominator of
which is the total number of days in the Performance Period. In calculating the
pro-rated portion of the Award Units earned pursuant to the foregoing sentence,
if the number of shares earned includes a fractional number, the number of
shares earned shall be rounded down to the nearest whole number.
3.3.3.    If the Holder does not incur a Separation from Service before the
Vesting Date, then any Award Units in which the Holder does not become vested
pursuant to the Performance Measures set forth in Attachment B shall be
immediately forfeited by the Holder for no consideration and cancelled,
effective as of the last day of the Performance Period.
4.Delivery of Certificates. Subject to Section 6, as soon as practicable after
the vesting of Award Units, in whole or in part, but in no event later than
March 15 of the calendar year immediately following the year in which Award
Units become vested, the Company shall (i) deliver or cause to be delivered one
or more certificates issued in the Holder’s name (or such other name as is
acceptable to the Company and designated in writing by the Holder), or (ii)
issue in book entry form registered in the name of the Holder (or such other
name as is acceptable to the Company and designated in writing by the Holder) a
written or electronic notice or statement representing the number of vested
shares represented by such vested Award Units. The Company shall pay all
original issue or transfer taxes and all fees and expenses incident to such
delivery, except as otherwise provided in Section 6. Prior to the issuance to
the Holder of the shares of Common Stock subject to the Award, the Holder shall
have no direct or secured claim in any specific assets of the Company or in such
shares of Common Stock, and will have the status of a general unsecured creditor
of the Company.
5.Transfer Restrictions and Investment Representation.
5.1.     Nontransferability of Award. The Award may not be transferred by the
Holder other than by will or the laws of descent and distribution, pursuant to
the designation of one or more beneficiaries on the form prescribed by the
Company, a trust or entity established by the Holder for estate planning
purposes, or a charitable organization designated by the Holder or pursuant to a
qualified domestic relations order, in each case, without consideration. Except
to the extent permitted by the foregoing sentence, the Award and the Award Units
may not be sold, transferred, assigned, pledged, hypothecated, encumbered, or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment, or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber, or otherwise dispose of the
Award or the Award Units in violation of this Agreement or the Plan, the Award
and the Award Units and all rights hereunder shall immediately become null and
void.
5.2.    Investment Representation. The Holder hereby represents and covenants
that (a) any share of Common Stock acquired upon the vesting of the Award Units
will be acquired for investment and not with a view to the distribution thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”), unless such acquisition has been registered under the Securities Act and
any applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Holder shall submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of vesting of any shares
of Common Stock hereunder or (y) is true and correct as of the date of any sale
of any such share, as applicable. As a further condition precedent to the
delivery to the Holder of any shares of Common Stock subject to the Award, the
Holder shall comply with all regulations and requirements of any regulatory
authority having control of or


2

--------------------------------------------------------------------------------




supervision over the issuance or delivery of the shares and, in connection
therewith, shall execute any documents which the Board shall in its sole
discretion deem necessary or advisable.
5.3.    Additional Restrictions. If the Holder is, or becomes, a person subject
to any policy of the Company providing for recoupment of performance based
compensation in the event of a restatement of the Company’s financial results,
then Holder agrees the Award and the Award Units (and any shares of Common Stock
issued with respect thereto) will be subject to such recoupment policy. The
Company may impose, and Holder agrees to be bound by, such restrictions,
conditions, or limitations as the Company determines appropriate as to the
timing and manner of any resales or other transfers of any Award Units (and any
shares of Common Stock issued with respect thereto) as to which transferability
restrictions have lapsed as provided under this Agreement, including without
limitation (a) restrictions under an insider trading or other Company policy,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by Holder and others following a public offering of the Company’s
securities, (c) stock ownership or holding requirements, and (d) the required
use of a specified brokerage firm for such resales or other transfers.
6.Additional Terms and Conditions of Award.
6.1.    Withholding Taxes. The Company shall have the right to require, prior to
the issuance or delivery of any shares of Common Stock upon the vesting of the
Award Units, payment by the Holder of such Award of any federal, state, local or
other taxes which may be required to be withheld or paid in connection with such
Award (the “Required Tax Payments”). The Holder may satisfy his or her
obligation to advance the Required Tax Payments by any of the following means:
(1) a cash payment to the Company, (2) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the Required Tax Payments,
(3) authorizing the Company to withhold up to the maximum required number of
shares of Common Stock which would otherwise be delivered or an amount of cash
which would otherwise be payable to the Holder having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the Required Tax Payments, or
(4) any combination of (1), (2), and (3). To the extent applicable, the Holder
may satisfy his or her withholding obligation only with shares that are not
subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.
6.2.    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering, or recapitalization through an extraordinary dividend, the
terms of this Award, including the number and class of securities subject
hereto, shall be appropriately adjusted by the Committee. In the event of any
other change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee (or, if the Company
is not the surviving corporation in any such transaction, the board of directors
of the surviving corporation) to prevent dilution or enlargement of rights of
participants. The decision of the Committee regarding any such adjustment shall
be final, binding, and conclusive.
6.3.    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration, or qualification of the shares of Common
Stock subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares hereunder, the shares of Common Stock subject to the Award shall not
be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval, or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval, or other action.
6.4.    Award Confers No Rights to Continued Employment or Service. In no event
shall the granting of the Award or its acceptance by the Holder, or any
provision of this Agreement or the Plan, give or be deemed to give the Holder
any right to continued employment by or service to the Company, any Subsidiary,
or any affiliate of the Company or affect in any manner the right of the
Company, any Subsidiary, or any affiliate of the Company to terminate the
employment or service of any person at any time.


3

--------------------------------------------------------------------------------




6.5.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Holder or by the Company forthwith to the
Committee for review. The resolution of such a dispute by the Committee shall be
final and binding on all parties.
6.6.    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors, and
assigns.
6.7.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to TRI Pointe Group, Inc.,
Attn: Chief Financial Officer, 19540 Jamboree Road, Suite 300, Irvine,
California 92612, and if to the Holder, to the last known mailing address of the
Holder contained in the records of the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile or electronic mail with confirmation
of receipt, (c) by mailing in the United States mails, or (d) by express courier
service. The notice, request, or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission, or upon receipt by the party entitled thereto if
by United States mail or express courier service; provided, however, that if a
notice, request, or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.
6.8.    Governing Law. This Agreement, the Award, and all determinations made
and actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
6.9.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan, including without limitation, Section 4.2 relating to
terms of Performance Awards, and shall be interpreted in accordance therewith.
To the extent of any inconsistency between the terms of the Plan and the terms
of this Agreement, the terms of the Plan shall control. The Holder hereby
acknowledges receipt of a copy of the Plan.
6.10.    Entire Agreement. The Plan is incorporated herein by reference. This
Agreement and the Plan constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Holder with respect to the
subject matter hereof, and may not be modified adversely to the Holder’s
interest except by means of a writing signed by the Company and the Holder.
6.11.    Partial Invalidity. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision was omitted.
6.12.    Amendment and Waiver. The provisions of this Agreement may be amended
or waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect, or enforceability of this
Agreement.
6.13.    Counterparts. This Agreement may be executed in two counterparts each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.
6.14.    Section 409A. This Agreement will be interpreted in accordance with
Section 409A of the Code, to the extent applicable, including without limitation
any Treasury Regulations or other Department of Treasury guidance that may be
issued or amended after the date hereof, and will not be amended or modified in
any manner that would cause this Agreement to violate the requirements of
Section 409A. If, following the date hereof, the Committee determines that the
Award may be subject to Section 409A, including such Department of Treasury
guidance as may be issued after the date hereof, the Committee may, in its
discretion, adopt such amendments to this Agreement or adopt such other policies
and procedures (including amendments, policies, and procedures with retroactive
effect), or take any other actions, as the


4

--------------------------------------------------------------------------------




Committee determines are necessary or appropriate to (i) exempt the Award from
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to the Award, or (ii) comply with the requirements of Section 409A.
Notwithstanding anything to the contrary in the Plan or in this Agreement, the
Holder agrees that the Holder (or the Holder’s estate or permitted
beneficiary(ies)) will be solely responsible for the satisfaction of all taxes,
interest, and penalties that may be imposed on the Holder or for the Holder’s
account in connection with this Award (including, without limitation, any taxes,
interest, and penalties under Section 409A), and neither the Company nor its
Affiliates will have any obligation to reimburse, indemnify, or otherwise hold
the Holder (or the Holder’s estate or permitted beneficiary(ies)) harmless from
any or all of such taxes, interest, or penalties.
[Signature page follows.]


5

--------------------------------------------------------------------------------





TRI POINTE GROUP, INC.,
a Delaware corporation
By: _________________________________
Name: _______________________________
Title: ________________________________


Accepted this ___ day of [MONTH], [YEAR]
______________________________________
[NAME]





--------------------------------------------------------------------------------





Attachment A
DEFINITIONS
For purpose of this Agreement, the following terms shall have the meanings set
forth below:
“Adjusted Pre-Tax Earnings” means the income from continuing operations before
taxes of the Organizational Unit, as determined by the Committee for the
relevant periods, after such adjustments thereto as the Committee deems
appropriate in its sole discretion (i) to exclude the effect of extraordinary,
unusual, and/or nonrecurring items, including net income attributable to
non-controlling interests, and changes in applicable accounting standards and
(ii) to reflect such other factors as the Committee deems appropriate to fairly
reflect pre-tax earnings.
“Cumulative Pre-Tax Earnings” means the sum of the Adjusted Pre-Tax Earnings
over the Performance Period for each period in which Adjusted Pre-Tax Earnings
is measured pursuant to the above definition of Adjusted Pre-Tax Earnings.
“Cumulative Pre-Tax Earnings Plan” means $[_______].
“Organizational Unit” means [DIVISION].
“Performance Measures” means the Performance Measures set forth on Attachment B
to this Agreement.





--------------------------------------------------------------------------------





Attachment B
PERFORMANCE MEASURES
Cumulative Pre-Tax Earnings Performance Table
Performance Level
Cumulative Pre-Tax Earnings
Pre-Tax Earnings Performance Rating
Maximum
[__]% of Cumulative Pre-Tax Earnings Plan and above
[__]%
Target
[__]% of Cumulative Pre-Tax Earnings Plan
[__]%
Threshold
[__]% of Cumulative Pre-Tax Earnings Plan
[__]%
Below Threshold
Below [__]% of Cumulative Pre-Tax Earnings Plan
0%



The percentage of the Award that is eligible to vest if the Cumulative Pre-Tax
Earnings for the Performance Period is between the “Threshold” and “Target” or
“Target” and “Maximum” performance levels, as applicable, shall be determined by
straight line interpolation.
The Committee shall determine the number of Award Units that shall vest by the
following formula: the Target Award x Pre-Tax Earnings Performance Rating,
rounded down to the nearest whole share.



